           Case 2:20-cv-01591-JCM-NJK Document 25
                                               24 Filed 04/07/21
                                                        04/06/21 Page 1 of 2
                                                                           3



1    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
3    Nevada Bar No. 14131
     PHILLIPS, SPALLAS & ANGSTADT, LLC
4    504 South Ninth Street
     Las Vegas, Nevada 89101
5    (702) 938-1510
     (702) 938-1511 (Fax)
6
     rphillips@psalaw.net
7    mwessel@psalaw.net

8    Attorneys for Defendant
     Walmart, Inc.
9

10
                                         UNITED STATES DISTRICT COURT
11
                                          DISTRICT COURT OF NEVADA
12
     TANYA VICTOR, an individual,                           Case No.: 2:20-cv-01591-JCM-NJK
13                                                          ORDER GRANTING
                            Plaintiff,                      DEFENDANT WALMART, INC.’S
14   v.                                                     MOTION TO REMOVE BENJAMIN J.
15   WALMART, INC., a foreign corporation, doing            DOYLE, ESQ. FROM CAPTION AND
     business as WALMART SUPERCENTER                        ELECTRONIC SERVICE LIST
16   #3351; DOES I through X; and ROE
     CORPORATIONS I through X, inclusive,
17
                            Defendants.
18

19

20           Defendant, Walmart, Inc., by and through their attorney of record, Robert K. Phillips, Esq. and

21   Megan E. Wessel, Esq. of the law firm of Phillips, Spallas & Angstadt, hereby request that Benjamin

22   J. Doyle Esq. be removed from the caption and list of counsel to be noticed.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      -1-
         Case 2:20-cv-01591-JCM-NJK Document 25
                                             24 Filed 04/07/21
                                                      04/06/21 Page 2 of 2
                                                                         3



1           Benjamin J. Doyle, Esq. is no longer with Phillips, Spallas & Angstadt LLC. Given the
2    remaining attorneys at Phillips, Spallas & Angstadt LLC who have appeared on behalf of Defendant,
3    no party will be prejudiced by this counsel’s withdrawal.
4

5                                         DATED this 6th day of April, 2021.
6                                                 PHILLIPS, SPALLAS & ANGSTADT LLC
7                                                 /s/ Megan E. Wessel
8                                                 ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
9
                                                  Megan E. Wessel, ESQ.
10                                                Nevada Bar No. 14131
                                                  504 South Ninth Street
11                                                Las Vegas, Nevada 89101

12                                                Attorneys for Defendant
                                                  Walmart, Inc.
13

14    IT IS SO ORDERED.
15
      Dated: April 7, 2021
16
                                        _________________________
17                                      United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
